FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIGRAN HOVHANNISYAN,                             No. 10-70518

               Petitioner,                       Agency No. A095-308-867

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Tigran Hovhannisyan, a native and citizen of Armenia, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen proceedings based on ineffective assistance of counsel. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, Iturribarria v. Holder, 321 F.3d 889, 894 (9th Cir. 2003), and

we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Hovhannisyan’s motion to

reopen where the motion was filed seven months after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of a final administrative order), and Hovhannisyan did not establish grounds

for equitable tolling of the filing deadline, see Iturribarria, 321 F.3d at 897

(equitable tolling is available “when a petitioner is prevented from filing because

of deception, fraud, or error”). In light of our holding, we need not reach the

merits of Hovhannisyan’s ineffective assistance of counsel claim.

      We lack jurisdiction to consider Hovhannisyan’s challenges to the agency’s

underlying orders because this petition for review is not timely as to those orders.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      10-70518